Citation Nr: 0022615	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-27 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1967.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in May 1997 which denied the claimed benefits.  

In June 1998, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
by the Board in July 1974.  

2.  Some of the evidence added to the record since July 1974 
is neither cumulative nor redundant and is so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim.  

3.  The veteran's claim for service connection for a low back 
disorder is plausible.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the July 1974 decision 
of the Board that denied service connection for a low back 
disorder is new and material and the claim is reopened.  
38 U.S.C.A. §§  5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100 (1999).  

2.  The veteran's claim for service connection for a low back 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that, at the time of the 
veteran's pre-induction examination in May 1965, he denied 
any history of back symptoms; the examiner noted that he had 
moderate scoliosis.  The veteran was seen in the clinic in 
August 1966 complaining of recurrent low back pain since an 
automobile accident in November 1964.  The initial impression 
was rule out chronic low back disc syndrome by history.  The 
veteran was thereafter seen periodically for similar 
complaints until his separation in August 1967.  Lumbosacral 
spine x-rays in August 1966 reportedly showed a sixth 
transitional lumbar vertebra, Schmorl's rests or herniations 
at L2, and indications of lumbar paravertebral muscle spasm 
with guarding.  At the time of the veteran's separation 
examination in June 1967, the veteran reported a history of 
chronic low back pain, but the examiner indicated that there 
were no pertinent abnormal clinical findings.  

VA outpatient records dated in August 1973 reflect the 
veteran's complaint of chronic low back pain since 1965, as 
well as a prickling sensation.  Straight leg raise testing 
was positive on the right and there was a decreased right 
ankle jerk.  X-rays reportedly showed a transitional L6.  The 
examiner's diagnosis was recurrent lumbosacral sprain.  

On VA compensation examination in October 1973, the veteran 
complained of pain in his low back and occasional pain and 
numbness in his legs, made worse by activity and relieved by 
rest.  No pertinent abnormal orthopedic or neurological 
clinical findings were reported.  X-ray of the lumbosacral 
spine reportedly showed no evidence of injury or disease in 
the lumbar spine, with no change since August 1973.  The 
examiner indicated that he was unable to confirm residuals of 
a back injury in 1965 [sic], either clinically or 
radiographically.  

By a decision in July 1974, the Board denied service 
connection for a low back disability.  The basis for the 
Board's denial was that the evidence clearly and unmistakably 
showed that the veteran's in-service back complaints were a 
continuation of low back complaints since a pre-service back 
injury in an automobile accident and that there was no 
increase in the severity of the pre-existing low back 
disability during service.  

A VA outpatient record dated in December 1996 shows that the 
veteran was seen for chronic, continuous low back pain that 
radiated into his left leg.  There had been an increase in 
the pain over the previous 2 weeks, although the examiner 
noted that there was no recent history of injury or trauma.  
X-rays of the lumbosacral spine reportedly showed 6 lumbar-
type vertebrae, small osteophytes throughout the lumbar spine 
consistent with degenerative disk disease, and mild disc 
space narrowing at L1-2 and L3-4.  The examiner's impression 
was low back pain with radiculopathy.  

A personal hearing was conducted at the RO before a hearing 
officer in August 1997.  The veteran testified that he had 
indeed injured his back in an automobile accident one year 
prior to entering service.  He stated, however, that he 
sustained a further injury to his back in December 1965 and 
was treated thereafter as an outpatient with back exercises 
until March 1966 at the base hospital.  The veteran testified 
that his back had bothered him continuously since that time 
and that his symptoms had gotten worse.  He also indicated 
that he had obtained x-ray films of his back that were made 
at Kirk Army Hospital in January 1966.  

In September 1997, the veteran submitted the report by a 
private radiologist of an interpretation of service 
department lumbosacral spine x-rays dated in January 1966.  
The report indicates that 2 small Schmorl's nodes were noted 
around the L2 vertebral body and that there were 6 lumbar 
vertebrae.  But the report states that there was no evidence 
of evidence of disc space abnormality.  Nor was any evidence 
of acute or chronic trauma identified.  

In January 1998, the National Personnel Records Center (NPRC) 
reported that all of the veteran's service medical records 
had previously been forwarded to the RO.  

In June 1998, the veteran testified at a personal hearing at 
the RO before the undersigned member of the Board.  He 
described the pre-service automobile accident in 1964 and 
stated that, prior to entering service, his back would ache 
on occasion.  He testified, however, that during his training 
in service, he was lifting a wheel and felt something snap in 
his back and had back pain and couldn't straighten up.  The 
veteran stated that he was hospitalized at that time for 
evaluation of his back and was told that he had "a cracked 
vertebra."  He denied having any pain that radiated into his 
legs at that time, but he indicated that he subsequently had 
recurring back pain during service, including radiating pain 
on occasion.  He reported that he didn't see any doctors for 
his back until 1973, indicating that he would just "bear 
with" the back pain.  The veteran testified, however, that 
he noted an increase in his symptoms in 1973 in association 
with lifting that was required on his job at that time.  

At the hearing, the veteran submitted the report of a June 
1998 private MRI of his lumbar spine.  That study reportedly 
showed foraminal and post-foraminal herniated nucleus 
pulposus on the left at L3-4, with swelling of the left L3 
nerve root, an acquired central canal stenosis at L4-5, and a 
diffuse annular bulge at L2-3 without focal herniation.  The 
veteran also submitted a portion of a medical text pertaining 
to Schmorl's nodes.  

Analysis 

? New and material evidence 

A claim disallowed by the Board is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  In order to reopen a previously 
and finally disallowed claim, the United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
three-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence that was of record at the time of the July 1974 
Board decision showed that the veteran injured his back in a 
pre-service automobile accident.  He was seen in service in 
August 1966 complaining of recurrent back pain that he had 
had since the car accident.  The evidence also showed post-
service treatment for back pain beginning in 1973.  

In July 1974, the Board denied service connection for a low 
back disability on the basis that the veteran's pre-existing 
back condition was not aggravated by service.  

Evidence that has been added to the record since July 1974 
consists of VA clinic records dated in 1996 reflecting 
treatment for low back pain with radiculopathy; a September 
1997 interpretation of service department x-rays taken of the 
veteran's lumbosacral spine in January 1966 showing 6 lumbar 
vertebrae and Schmorl's nodes at L2, but no evidence of acute 
or chronic trauma; the report of a June 1998 private MRI of 
the veteran's lumbar spine showing herniated nucleus pulposus 
at L3-4, canal narrowing at L4-5, and annular bulge at L2-3 
without herniation; a portion of a medical text describing 
Schmorl's nodes; and the veteran's testimony at personal 
hearings in August 1997 and June 1998.  

The Board notes that the veteran has testified that he was 
hospitalized for treatment of his back during service in 
December 1965 and January 1966 following an acute back injury 
at that time.  The service medical records, however, do not 
reflect such a hospitalization.  Further, although an 
additional attempt was made to obtain records of that 
hospitalization, the NPRC indicated that all of the veteran's 
records had previously been forwarded to the RO.  
Nevertheless, in support of his contention that he was in 
fact treated in January 1966, the veteran obtained x-ray 
films that were apparently taken at that time and submitted 
the report of an interpretation of those films by a private 
radiologist in September 1997.  

Although the actual January 1966 service department x-rays 
that the veteran apparently obtained are apparently not of 
record, their existence, as documented by the September 1997 
private radiologist's interpretation, clearly supports his 
contention that he was hospitalized at that time following an 
in-service injury.  The Board finds, therefore, that that 
evidence, along with his hearing testimony, does provide some 
evidence that the veteran's pre-existing back condition 
increased in disability during service.  

Accordingly, the Board concludes that new and material 
evidence has been presented and that the veteran's claim for 
service connection for a low back condition has been 
reopened.  

? Service connection 

The Board further finds that the veteran has met his burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  The recent interpretation by a private radiologist 
of x-rays obtained in service does provide some evidence of 
aggravation of the veteran's back disability during service.  
The claim is plausible.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

Accordingly, VA has a duty to assist the veteran in 
developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(b).  This issue will be addressed further in the 
Remand that follows this decision.  


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for a low back 
disorder is reopened.  Further, the claim is well grounded.  


REMAND

The record reveals that the veteran was injured in an 
automobile accident prior to service and received pre-service 
treatment for his back as a result of that accident.  A 
review of the record, however, does not indicate that any 
attempt has been made to obtain the records of the medical 
treatment that he received.  Such evidence would be helpful 
in determining the nature of the injury that he sustained to 
his back, as well as the level of impairment that the veteran 
experienced due to the pre-service back injury prior to his 
entry onto active duty.  

Further, although the veteran has submitted a report by a 
private radiologist of an interpretation of service 
department x-rays dated in 1966 and while the Board at this 
point has no reason to question the opinion provided by that 
physician, the Board believes that it would be preferable for 
VA to obtain the original x-ray films for safe-keeping and to 
obtain an official VA interpretation of the x-ray study.  If 
desired, the veteran should be furnished a copy of the films 
for his own records.  

Also, inasmuch as the veteran was clearly able to obtain 
additional service medical records, in the form of the 1966 
x-rays, whereas an inquiry by the RO for additional records 
was unavailing, the veteran should be requested to furnish 
the source of the x-rays and the RO should make an additional 
direct inquiry from that source for records of his claimed 
hospitalization or other treatment during service in late 
1965 and early 1966.  

Accordingly, this case is REMANDED for the following 
additional actions:  

1.  The RO should request that the veteran 
provide the names and addresses of all health 
care providers who treated him following his 
1964 back injury, and the dates of any such 
examination or treatment.  With any needed 
signed releases from the veteran, the RO 
should request copies of the records of any 
examination or treatment, VA or non-VA, 
identified by the veteran.  All records so 
obtained should be associated with the claims 
file.  

2.  The RO should also request that the 
veteran submit the original 1966 service 
department x-rays of his back.  If he so 
desires, the RO should obtain copies of the 
x-ray films for the veteran's records.  The 
RO should then forward the original x-ray 
films to a VA radiologist for an 
interpretation; the claims file should also 
be provided to the radiologist for review.  
The radiologist's report should be associated 
with the claims file.  

3.  The veteran should also be requested to 
furnish the name and location of the facility 
where he obtained the 1966 x-rays of his 
back.  The RO should then make an additional 
request from that source for copies of all 
records of the veteran's hospitalization and 
other treatment in late 1965 and early 1966.  

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for 
service connection for a low back disorder on 
the basis of all of the evidence of record.  
If action taken remains adverse to the 
veteran, the RO should furnish him and his 
accredited representative with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

